WR 51,110-02
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                         Transmitted 3/4/2015 12:04:59 PM
                                                                            Accepted 3/4/2015 2:03:13 PM
                                                                                             ABEL ACOSTA
                                   NO. 95-CR-3244-H                                                  CLERK

                                                                              RECEIVED
                                                                       COURT OF CRIMINAL APPEALS
                            EX PARTE LARRY HATTEN                             3/4/2015
                                                                         ABEL ACOSTA, CLERK




                                            ***



                             IN THE DISTRICT COURT

                                    347TH DISTRICT

                             NUECES COUNTY, TEXAS



                                       Returnable to

                          Nos. WR 51,110-02 &WR 51,110-03


                THE TEXAS COURT OF CRIMINAL APPEALS

                                    AUSTIN, TEXAS

                                            ***

PETITIONER HATTEN’S UNOPPOSED MOTION FOR CONTINUANCE
        OF EVIDENTIARY HEARING UNDER ART. 11.071

TO THE HONORABLE DISTRICT COURT AND COURT OF CRIMINAL APPEALS:

      Comes now Applicant Larry Hatten, and files his motion to continue the evidentiary

hearing currently set for March 6, 2015 at 9:00AM, before the 347th Judicial District Court in

Nueces County, Texas, and for extension of time to resolve the claims raised in the Writ

Application, and would respectfully show the Court as follows:
1.      On October 13, 2014, the Texas Court of Criminal Appeals entered an Order directing the

347th District Court of Nueces County, Texas, to comply with the dictates of Article 11.071

concerning the Writ Applicant had filed in 1997. This Order also stayed Applicant's execution

pending the resolution of the claims in this Writ Application. Further, the Court of Criminal

Appeals directed the District Court to resolve the claims raised in the application and to return

the case to the Court of Criminal Appeals within 180 days of the Order. As such, the District

Court set the Application for hearing on March 6, 2015, at 9:00 A.M.

2.      Counsel cannot find an expert psychiatrist that is willing to consult and/or testify on

Hatten’s case for the amount the state district court is willing to pay (less than $15K). Counsel

previously requested Dr. Victor Scarano of Houston, the psychiatrist who is most familiar with

Hatten’s complex and prolonged psychiatric and medication history, whose fee request was

denied by the District Court. Dr. Scarano is unwilling to further assist in the case. Counsel have

so far been unable to locate another psychiatrist, with the expertise or background willing to

assist in the case.

3.      Additionally, defense counsel have been unable to locate Juror Reginald Hollins. Hollins,

a juror during the trial who was acquainted with Applicant, is a needed witness in support of the

shackling during guilt-innocence phase claim, which claim also relates to the ineffective

assistance of counsel issue. Hollins has not been able to be located and undersigned counsel do

not have the funds for an investigator to locate Hollins.

4.      Further, counsel McGuire’s two office computers both crashed two weeks ago due to

electrical problems, had to be each replaced, and data painstakingly recovered over a period of

one week, and materials pertaining to Hatten’s evidentiary hearing were lost.




                                                 2
5. According to General Counsel for the CCA, who recently spoke with the undersigned

counsel, defense counsel Barroso and McGuire may not be eligible to be appointed as state

habeas counsel because neither Barroso and McGuire work for the Office of Capital Writs under

Code of Criminal Procedure Art. 11.071 § 2(c), nor are either counsel on the statewide list of

approved state habeas counsel under Art. 11.071 § 2(f). Additionally, according to the CCA

General Counsel, counsel’s prior appointment for the competency to execute hearing under CCP

Art. 46.05 is separate and apart from any appointment to serve as state habeas counsel under

CCP Art. 11.071 §2.

6.     Due to the uncertainty of whether counsel are in fact appointed at this time as Hatten’s

state habeas counsel, or whether they will be paid for their work, defense counsel propose to

move for authorization from the U.S. District Court for Southern District of Texas, Corpus

Christi Division, to represent Hatten in pending state habeas proceedings under their previous

federal appointment under 18 U.S.C. § 3599(e), and for expert funding for a needed psychiatric

expert and defense investigator under 18 U.S.C. § 3599(f).

7.   Undersigned Counsel have conferred with Assistant Nueces County District Attorney

Douglas K. Norman concerning this Motion for Continuance and he is unopposed to the granting

of this Motion. The Honorable Missy Medary, District Judge for the 347th District Court, Nueces

County, also stated at a status conference yesterday that the Court is unopposed to the proposed

course of action by undersigned counsel concerning federal authorization for funding and a 180-

day extension of time to resolve the claims raised in the Writ application and to return the case to

the Court of Criminal Appeals.

       Counsel are therefore requesting a continuance of the evidentiary hearing for 180 days, to

allow counsel adequate time to request authorization to continue as state habeas counsel under



                                                 3
their previous federal appointment under 18 U.S.C. § 3599(e), for expert funding for a needed

psychiatric expert and defense investigator under 18 U.S.C. § 3599(f), and to adequately prepare

for the evidentiary hearing with a needed defense psychiatric expert and defense investigator.


                                             PRAYER

       Mr. Hatten requests that this Court grant his Motion for Continuance of the Evidentiary

Hearing and extension of time to resolve the claims raised in the Writ application for 180 days, to

allow time for counsel to request authorization from the U.S. District Court for the Southern District

of Texas to continue as state habeas counsel under their previous federal appointment under 18 U.S.C.

§ 3599(e), and for expert funding for a needed psychiatric expert and defense investigator under 18

U.S.C. § 3599(f).

                                               Respectfully submitted,

                                         BY: /s/ Ron Barroso
                                             Ron Barroso
                                             Law Offices of Ron Barroso
                                             5350 S. Staples, Ste. 401
                                             Corpus Christi, TX 78411
                                             Telephone:     (361) 994-7200
                                             Facsimile:     (361) 994-0069
                                             rbarrosolaw@interconnect.net




                                                  4
                                       BY: /s/ Ken McGuire
                                           Kenneth W. McGuire
                                           McGuire Law Firm
                                           Federal Admission No. 21917
                                           State Bar No. 00798361
                                           P.O. Box 79535
                                           Houston, TX 77279
                                           Telephone:     (713) 223-1558
                                           Facsimile:     (713) 335-3340
                                           kennethmcguire@att.net

                                            Attorneys for Defendant
                                            LARRY DEAN HATTEN


                                CERTIFICATE OF SERVICE


       I, Ken McGuire, do hereby certify that on this             March 4th              , 2015,
a copy of the foregoing Motion was served by E-mail service to the following counsel of record:

                                    Douglas K. Norman
                                    State Bar No. 15078900
                                    Assistant District Attorney
                                    105th Judicial District of Texas
                                    901 Leopard, Room 206
                                    Corpus Christi, Texas 78401
                                    (361) 888-0410
                                    (361) 888-0399 (fax)
                                    douglas.norman@co.nueces.tx.us


                                                   /s/ Ron Barroso
                                                   Ron Barroso




                                               5